Citation Nr: 1021204	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  94-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, classified as schizophrenia.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  He had subsequent, unverified periods of 
membership in the Army Reserves apparently between September 
1971 and January 1978 and in the Army National Guard between 
January 1978 and November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a 
psychiatric disorder.  Jurisdiction over the case was later 
transferred to the RO in Roanoke, Virginia. 

Historically, by a July 1989 decision, the Board denied 
service connection for a psychiatric disability.  The Veteran 
subsequently filed a claim to reopen this issue.  In February 
1997, the Board remanded the case to the RO.  By a January 
2003 decision, the Board reopened the Veteran's claim for 
service connection for a psychiatric disability, classified 
as schizophrenia and denied the issue on the merits.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2003, by a 
subsequent Order, the Court incorporated by reference a Joint 
Motion for Partial Remand, which determined that the Board's 
January 2003 decision did not comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) and its applicability with regards to the 
appellate issue; granted a Joint Motion for Partial Remand; 
vacated said Board decision insofar as it denied on the 
merits the issue of service connection for a psychiatric 
disability; and remanded the case to the Board for 
readjudication consistent with the Motion.  The Board 
remanded the claim in June 2004 and April 2005 for further 
development.

In February 2009, the Board denied the Veteran's claim.  He 
appealed this decision to the Court.  By order dated in 
November 2009, the Court granted a Joint Motion for Remand, 
vacated the Board's February 2009 decision and remanded the 
claim for the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand instructed the Board to provide 
adequate reasons and bases with respect to why more probative 
value was accorded to a November 2008 VA examination 
addendum, to clarify whether or not the Veteran's psychiatric 
condition preexisted service and for an adequate medical 
examination which addressed whether the Veteran's psychiatric 
condition preexisted service and whether it was incurred in 
or aggravated by service.  Prior to providing the adequate 
reasons and bases instructed in the Joint Motion for Remand, 
the Board finds additional development must be undertaken.  

In statements and testimony throughout the duration of the 
appeal, the Veteran has maintained that his psychiatric 
symptoms were incurred during his active service.  

The post-service medical evidence reflects that the Veteran 
has a current medical diagnosis of paranoid schizophrenia.  
Medical opinions were provided from VA examiners in May 2002, 
August 2002, May 2007, September 2008 and November 2008 with 
respect to whether the Veteran's psychiatric disability was 
related to his active service.  

As noted in the Joint Motion for Remand, VA has a duty to 
assist the Veteran in developing evidence pertinent to his 
claim, which includes the duty to provide him with an 
adequate VA examination.  The Joint Motion directed the VA 
examinations provided to the Veteran in this case were deemed 
inadequate because they did not address whether or not the 
Veteran's psychiatric condition preexisted service and 
whether the condition was related to, incurred in, or 
aggravated by service.  

As such, the Board finds that a VA examination is necessary 
to obtain an opinion as to whether the Veteran has a current 
psychiatric disability that is related to service, to include 
whether he had a psychiatric disability that pre-existed and 
was aggravated during or as a consequence of service.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
examination report, the examiner must specifically consider 
the Veteran's competent lay report of the onset of 
psychiatric symptoms in service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible); see also Dalton v. 
Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service treatment records to provide a negative opinion).

As a final matter, the Board notes that in November 1996, the 
Veteran and his representative appeared at a hearing 
conducted by a former Veterans Law Judge.  Although to date 
the Board has not yet informed him that the Veterans Law 
Judge who conducted the hearing is no longer employed by the 
Board and notified him that he is entitled to another Board 
hearing, in a February 2010 statement, the Veteran, through 
his representative, indicated that he wanted to appear at a 
hearing at his local VA regional before a traveling Veterans 
Law Judge.  As such, the Board has no discretion and must 
remand this case to honor the Veteran's due process right to 
another Bord hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner must rule in or exclude a 
diagnosis of schizophrenia.  
Thereafter, the examiner should state 
the likelihood that any psychiatric 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a psychiatric disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  Further, if 
the examiner diagnoses the Veteran as 
having a psychosis, e.g., 
schizophrenia, the examiner must state 
whether it was aggravated during 
service or within the first post-
service year.  

If the examiner diagnoses the Veteran 
as having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service, or if a psychosis, e.g., 
schizophrenia, is diagnosed, whether it 
had its onset within one year of his 
discharge from active duty.  

In offering each of these impressions, 
the examiner must specifically 
acknowledge and comment on the 
Veteran's competent lay report of 
psychiatric symptoms since service.  

The rationale for all opinions 
expressed should be set forth in a 
legible report.

2.  Then, the RO should readjudicate 
the Veteran's claim.  In doing so, the 
RO must consider whether any 
aggravation of a pre-existing 
psychiatric disability took place 
during the one-year presumptive period 
for service connection for psychosis.  
See Splane v. West, 216 F.3d 1058, 
1068-69 (Fed. Cir. 2000).  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
Veteran a supplemental statement of the 
case and provide him with an 
opportunity to respond.

3.  After the above instructions have 
been completed, the RO should schedule 
the Veteran for a hearing before a 
Veterans Law Judge of the Board sitting 
at the RO.  In doing so, the RO should 
advise the Veteran at his correct 
address of the hearing date and time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

